Case 1:18-cv-00304-MAC-KFG Document 8 Filed 06/23/20 Page 1 of 2 PageID #: 33




  UNITED STATES DISTRICT COURT                           EASTERN DISTRICT OF TEXAS


 ADLEY H. ABDULWAHAB,                §
                                     §
            Plaintiff,               §
                                     §
 versus                              §                CIVIL ACTION NO. 1:18-CV-304
                                     §
 U.S. DEPARTMENT OF JUSTICE, et al., §
                                     §
            Defendants.              §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Adley H. Abdulwahab, an inmate confined at the Federal Correctional

 Complex in Beaumont, Texas, proceeding pro se, brought this lawsuit against the U.S.

 Department of Justice, the Executive Office of the U.S. Attorney, and the Office of Information

 Policy.

           The court referred this matter to the Honorable Keith F. Giblin, United States

 Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders

 of this court.    The Magistrate Judge recommends this action be dismissed for want of

 prosecution.

           The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all

 available evidence. No objections to the Report and Recommendation of United States

 Magistrate Judge were filed by the parties.
Case 1:18-cv-00304-MAC-KFG Document 8 Filed 06/23/20 Page 2 of 2 PageID #: 34



                                          ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

 correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be

 entered in this case in accordance with the Magistrate Judge’s recommendation.

        SIGNED at Beaumont, Texas, this 23rd day of June, 2020.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                             2
